DETAILED ACTION
This action is responsive to the application filed on 07/28/2022. Claims 1-20 are pending in the case. Claims 1, 13 and 20 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment are sufficient to overcome the objections to Claims 3, 15 and 20 set forth in the previous Office Action. Therefore, the corresponding objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 13 and 20 have been amended to recite, “displaying, in a second preset area of the screen, a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item”. The limitation of “a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item”, is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993) (See MPEP 2173.05(i).
Applicant points to at least Figures 7 and 11, together with their corresponding descriptions in the specification, as support for the amendments. Fig. 7 and its corresponding paragraphs describe displaying multiple context cards within a second preset area of a screen. The context cards may be displayed in a collapsed manner, such as a stack. User selection of the stack may cause the messaging client to expand the context cards (e.g., so as to be displayed in a column or row) (¶ [0083] of the originally filed specification of the instant application. Fig. 11 includes contextual information displayed as a single context card, where the single context card is user-selectable (e.g., via a tap gesture), for example, to initiate the game between the first user and the second user. Alternatively or in addition, user selection of the single context card may cause the messaging client to provide additional information regarding the game (e.g., by displaying a profile page for the game). (¶ [0109] of the originally filed specification of the instant application). While these may be interpreted by one of ordinary skill in the art reading the specification as examples of what may be considered “user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item”, the mere absence of user interaction for generating the reply message in these examples is not a basis for the negative limitation in the claims. Furthermore, there are no examples or descriptions in the originally filed specification of what would be considered user interactions generating a reply message and what would be considered user interactions other than generating the reply message.
Thus, the amendments introduce new matter of negative limitations which do not have basis in the original disclosure and are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Claims 2-12 and 14-19 are dependents of Claims 1 and 13, respectively and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1 and 13; therefore, they are rejected for the same reasons as above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13 and 20 have been amended to recite, “displaying, in a second preset area of the screen, a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item”. The limitation of “a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item”, is a negative limitation that renders the claim indefinite.
The term “for user interaction other than generating the reply message” is not defined by the claim, the specification does not provide a standard for ascertaining the metes and bounds of the limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, this appears to be an attempt to define the invention in terms of what it was not, rather than pointing out the invention.  In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). (See MPEP 2173.05(i).
While the claim puts a condition on the user interaction of “the user interaction corresponding to at least one type of context associated with the media content item”, it is not clear from the claim, nor from the specification, what is considered “user interaction other than generating the reply message”. Using FIG. 7 of the instant application as an example, it is unclear if a user typing a reply message into the input box 706 using the keyboard interface 704, including manually typed information derived from viewing the context cards 702 would be considered to infringe upon “a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item”. The user typing the reply message containing information derived from viewing the context card may be interpreted as “user interaction generating the reply message” and also “user interaction corresponding to at least one type of context associated with the media content item”. However, in this example, this user interaction was not performed in the “context information interface”, and thus it is unclear if it would be considered “a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item”. 
Also, as shown above, the originally filed specification of the instant application provides examples that may be interpreted by one of ordinary skill in the art reading the specification of what may be considered “user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item”. However, this would be dependent upon the interpretation of the reader of the specification, and there are no examples or descriptions in the originally filed specification of what would be considered user interactions generating a reply message and what would be considered user interactions other than generating the reply message. Therefore, the specification does not provide a reasonably clear and exclusive definition and the claim requires the exercise of subjective judgment without restriction which renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014)

Claims 2-12 and 14-19 are dependents of Claims 1 and 13, respectively and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1 and 13; therefore, they are rejected for the same reasons as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 11, 13 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 20100248757 A1, cited in previous Office Action), hereinafter Baek, in view of De Abreu Rodriguez (US 20180137660 A1, cited in PTO-892 dated 03/28/2022), hereinafter De Abreu Rodriguez.

Regarding Claim 1, Baek teaches:
A method, comprising: receiving, by a first device, a media content item provided by a second device; (the controller controls the wireless communication unit 110 to receive a short message [0065], See FIG. 1 The wireless communication unit 110 according to an exemplary embodiment of the present invention serves to transmit and receive a short message. [0029])
displaying, in response to the receiving and on a screen of the first device, the media content item together with a reply element, the reply element being user-selectable to generate a reply message, with respect to the media content item: (See FIG. 7A,  a screen shot for selecting the reply message creation menu by the user according to the second exemplary embodiment of the present invention [0065])
receiving user selection of the reply element: and in response to receiving the user selection, (Subsequently, at step (610), the controller 160 controls the input unit 140 to determine whether or not a reply message creation menu is selected by the user. FIG. 7a is a screen shot for selecting the reply message creation menu by the user according to the second exemplary embodiment of the present invention [0065])
displaying, in a first preset area of the screen, a keyboard interface for user selection of text to include in the reply message, and (See FIG. 7B, the display unit 150 may discriminately display one or more of a text message creation region, an input expected word display region, and a keyboard display region. [0074]  the term `keyboard` comprises an input unit provided to input characters, which may be configured as a 3.times.4 pad or QWERTY pad form. The keyboard may be displayed on a portion of the display unit 150 based on a touch screen, or may be configured in a keypad form. When the user wants to input a new word in addition to the words displayed as the input expected words, he/she directly inputs characters through the keyboard. [0061])
displaying, in a second preset area of the screen, a context information interface for user interaction (See FIG. 7B, the controller 160 controls the display unit 150 to display the extracted input expected words... the display unit 150 may discriminately display one or more of a text message creation region, an input expected word display region, and a keyboard display region. [0074])
the… [context information interface] corresponding to at least one type of context associated with the media content item. (the input expected word extracting unit 162 extracts input expected words from the words stored in the storage unit 130. According to the second exemplary embodiment of the present invention, the input expected word extracting unit 162 may extract the words stored in the word list database 132 or the words stored in the user information database 134. When the input expected word extracting unit 162 receives only the information regarding the key word included in the reception message from the message analyzing unit 166, it extracts input expected words previously set to correspond to the key word... `Home`, `Office`, `School` previously set to correspond to `Where`. Also, the input expected word extracting unit 162 may extract words included in the reception message [0070], The input expected word display region in FIG. 7b includes words extracted by the input expected word extracting unit 162. In FIG. 7b, `Home`, `Office`, and `School` indicate the results obtained by extracting the words stored to correspond to the key word `Where` of the reception message from the word list database 132 in FIG. 4b. In FIG. 7b, `You`, `Now`, `Are` are words extracted from the received short message `Where are you now?` [0075], to determine whether or not one of the input expected words displayed on the display unit 150 is selected by the user (630). [0076], the controller 160 may control the display unit 150 to display the extracted input expected words. If a word not displayed at step (625) is newly extracted, the controller 160 controls the display unit 150 to display the newly extracted word at step 640 [0077])

Baek suggests:
displaying, in a second preset area of the screen, a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item. (See FIG. 7B with arrows on the left and right hand side of the input expected word region suggesting navigation to other extracted words that are not displayed; The number of words that may be displayed in the input expected word region is typically limited, so the words extracted by the input expected word extracting unit 162 may not all be displayed on one screen. [0051])

As shown above, Baek teaches in response to receiving the user selection, displaying, in a first preset area of the screen, a keyboard interface for user selection of message content to include in the reply message, and displaying, in a second preset area of the screen, a context information interface for user interaction, the context information interface corresponding to at least one type of context associated with the media content item. However, Baek may not explicitly disclose:
displaying, in a second preset area of the screen, a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item. (emphasis added).

De Abreu Rodriguez teaches:
receiving, by a first device, a media content item provided by a second device; (A client device (210) may obtain a base digital image (214) in different ways, such as by receiving the base digital image (214) in a digital communication [0040])
displaying, in response to the receiving and on a screen of the first device, (the computer display (310) is a touch screen displaying a base image (214) having a base image visual feature (320) [0056])
the media content item together with… [an] element, (The display (310) can further include a displayed main selection control (340), which can be selected by user input (touch input, mouse click, etc.) to select the base image (214) for having digital stickers overlaid on that base image (214) [0058])
the… element being user-selectable to generate a… message, with respect to the media content item: (the user's finger (350) can select the main selection control (340) on the display (310) to select the composite image (290) illustrated in FIG. 6. In response, the composite image (290) can be saved to a storage location (such as the camera roll) on the client device, as indicated in a confirmation message (710) on the display (310), as illustrated in FIG. 7. The display (310) can also include sharing controls (720) that can be selected to send the composite image (290), such as in a text message, an email message, or a social media sharing service. [0063])
receiving user selection of the… element: and in response to receiving the user selection, (in response to the user input selection of the main selection control (340) [0059])
…
displaying, in a second preset area of the screen, a context information interface for user interaction other than generating the reply message, (the sticker service can return the digital stickers (260) in response to the sticker request, and the client device can overlay the stickers (260) on the base image (214) to produce the composite image (290) that includes the sticker (260) overlaid on the base image (214), all in response to the user input selection of the main selection control (340), [0059]... The generation and/or display of one or more digital stickers (260) with the base image (214) may be done as a real time response to the selection of the main selection control (340)... The display (310) showing the composite image (290) as in FIG. 4 can also include sticker navigation controls (430), which can be selected to navigate between views of different stickers (260) overlaid on the base image (214). [0059] The sticker service (240) can include a data analysis component (242), which can be configured to analyze base image data (216) [0042], The data analysis component (242) can provide results of its analysis of the base image data (216) to the sticker generation component (254) [0043], The image analysis may include categorizing particular visual features in the base digital image, such as landmarks, landscapes (lakes, rivers, etc.), types of food, or any of numerous other types of items. The processes can generate scores that rate the similarity of the patterns of the visual features in the base digital image (214) to pre-existing patterns, to identify types of items in the base digital image, along with values for levels of confidence in such identifications. Such image analysis can be performed by existing computer services. [0044])
the user interaction corresponding to at least one type of context associated with the media content item. (The display (310) showing the composite image (290) as in FIG. 4 can also include sticker navigation controls (430), which can be selected to navigate between views of different stickers (260) overlaid on the base image (214). [0059], The sticker (260) of FIG. 4 includes a graphical depiction of a celebrity's face, and the textual statement, “Looks 68% like football player John Doe.” This indicates that an analysis of the facial features of the detected face in the base image (214) had a 68% correspondence with the facial features of a celebrity, who is a football player named John Doe (whose picture is shown to the right of the text).[0060], The user's finger (350) can perform a swipe gesture (460) along the display (310) of FIG. 4 to navigate to a different composite image (290), illustrated in FIG. 5. The display (310) of FIG. 5 is the same as in FIG. 4, except with a different sticker (260). The sticker of FIG. 5 includes the phrase “Sunny and cool in Vancouver, Canada.” For this phrase, the data analysis component of the sticker service could have recognized the location and time of the photograph in the base image data. [0061])

Baek further teaches it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]) and the message analyzing unit 166 analyzes a reception message received from the wireless communication unit 110 and transmits the analysis result to the input expected word extracting unit 162 (Baek [0040]). De Abreu Rodriguez further teaches to analyze the image to detect the features of the image, such as, but not limited to, objects, faces, animals, location, annotations, or barcodes. Based on these features and/or other analysis results, the computer service can generate personalized digital stickers and can overlay the stickers on the image, or can instruct another computer device to overlay the sticker (De Abreu Rodriguez [0013]). Thus, given the suggestion of Baek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying, in a second preset area of the screen, a context information interface for user interaction, the context information interface corresponding to at least one type of context associated with the media content item of Baek, to include displaying, in a second preset area of the screen, a context information interface for user interaction other than generating the reply message, the user interaction corresponding to at least one type of context associated with the media content item, as taught by De Abreu Rodriguez.

One would have been motivated to make such a modification to provide flexibility in adapting to new situations and provide improved usability of the computer system (De Abreu Rodriguez [0018]).

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Baek, as modified, teaches:
wherein the second preset area is positioned above the first preset area on the screen. (See FIG. 7B, input expected word region is positioned above keyboard display region)

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Baek, as modified, teaches:
determining that the at least one type of context corresponds to multiple types of context; and (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. Words related to people, words related to time, and words related to an area are stored in the storage unit 130 when the portable terminal is manufactured, and the word list database updating unit 168 may select the words with the high frequency of use from the previously stored words and store the same in the word list database 132. For example, `Me`, `You`, `Dad`, `Mom`, etc., are stored as words meaning people, and when the user frequently uses `Me`, `You`, and `Mom`, the word list database 132 stores Me', `You`, and `Mom` [0067] i.e. words displayed in input expected region are dependent upon content in the received message, thus, if the received message contains content that is mapped to multiple contexts in the word list database, e.g. Who, Where and When, the multiple words corresponding to the multiple contexts will be displayed in the input expected region)
displaying, in response to the determining, the context information interface as multiple context cards. (See FIG. 7B, with multiple words displayed in a row corresponding to multiple contexts determined in the reception message; `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. [0075])

De Abreu Rodrigues also teaches:
determining that the at least one type of context corresponds to multiple types of context; and (each sub-component being configured to generate a different type of digital sticker (260), and with each sub-component having its own subset of the sticker generation rules (256) [0052], the data analysis component (242) may perform image analysis of the base digital image (214). Such analysis may include matching visual features of the base digital image (214) to patterns from existing images, or from set rules or patterns that have been previously extracted from previous images. For example, the data analysis component (242) may invoke existing image analysis services to perform image analysis, and to return data indicating categories of items appearing in the base digital image (214), particular features of those items, and locations of the items in the base digital image (214). Such image analysis may include facial recognition, which can include recognizing human faces in the base digital image, and may also include recognition of particular individuals, or particular expressions of the face(s). Such facial recognition analysis may also include recognizing an age of a face appearing in the base digital image (214). Accordingly, as a few examples, the image analysis may include recognizing faces of individuals, recognizing ages of faces (such as in estimating that a face belongs to a forty-year old person, when the person is actually thirty years old), recognizing how much a particular face looks like another face (such as a percentage of similarity between a face in the base digital image (214) and a celebrity), and/or recognizing expressions on a human face [0043], The image analysis may include categorizing particular visual features in the base digital image, such as landmarks, landscapes (lakes, rivers, etc.), types of food, or any of numerous other types of items. The processes can generate scores that rate the similarity of the patterns of the visual features in the base digital image (214) to pre-existing patterns, to identify types of items in the base digital image, along with values for levels of confidence in such identifications. Such image analysis can be performed by existing computer services. [0044])
displaying, in response to the determining, the context information interface as multiple context cards. (The display (310) showing the composite image (290) as in FIG. 4 can also include sticker navigation controls (430), which can be selected to navigate between views of different stickers (260) overlaid on the base image (214). [0059] The results of the analysis of the base image data (216) and the additional data (284) can be used by the sticker generation component (254) in generating digital stickers (260) according to the sticker generation rules (256) in response to the sticker request (218). The analysis results may also be used by the sticker positioning component (262) in positioning stickers (260) relative to base digital images (214) according to the sticker positioning rules (264) [0046])

Therefore, combining Baek and De Abreu Rodriguez would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 11, the rejection of Claim 1 is incorporated.
Baek teaches:
determining that the at least one type of context is a single type of context to be represented by multiple context cards: and (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. Words related to people, words related to time, and words related to an area are stored in the storage unit 130 when the portable terminal is manufactured, and the word list database updating unit 168 may select the words with the high frequency of use from the previously stored words and store the same in the word list database 132. For example, `Me`, `You`, `Dad`, `Mom`, etc., are stored as words meaning people, and when the user frequently uses `Me`, `You`, and `Mom`, the word list database 132 stores Me', `You`, and `Mom` [0067] ; i.e. words displayed in input expected region are dependent upon content in the received message, thus, if the received message contains a single piece of content that is mapped to a multiple contexts in the word list database, e.g. `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`, the multiple words will be displayed in the input expected region)
displaying, in response to the determining, the context information interface as the multiple context cards. (See FIG. 7B, `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where` [0067]; Home, School and Office are displayed as multiple options in a row)

Regarding Claim 13, Baek teaches:
A device, the device comprising: a processor: and a memory storing instructions that, when executed by the processor, configure the processor to: (See FIG. 1,  the portable terminal preferably includes a wireless communication unit 110, an audio processing unit 120, a storage unit 130, an input unit 140, a display unit 150, and a controller 160 [0028],  The wireless communication unit 110 according to an exemplary embodiment of the present invention serves to transmit and receive a short message. [0029]  the computer, the processor Or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc. that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein [0086])
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 18, the rejection of Claim 13 is incorporated.
Claim 18 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Regarding Claim 19, the rejection of Claim 13 is incorporated.
Claim 19 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Regarding Claim 20, Baek teaches:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (See FIG. 1,  the portable terminal preferably includes a wireless communication unit 110, an audio processing unit 120, a storage unit 130, an input unit 140, a display unit 150, and a controller 160 [0028],  The wireless communication unit 110 according to an exemplary embodiment of the present invention serves to transmit and receive a short message. [0029]  the computer, the processor Or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc. that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein [0086])
 The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and De Abreu Rodrigues, as applied to claims 1, 2, 13 and 14 in view of Grandhi (US 20140237382 A1, cited in previous Office Action), hereinafter Grandhi.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Baek teaches:
determining whether the at least one type of context corresponds to a predefined type of context; (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. Words related to people, words related to time, and words related to an area are stored in the storage unit 130 when the portable terminal is manufactured, and the word list database updating unit 168 may select the words with the high frequency of use from the previously stored words and store the same in the word list database 132. For example, `Me`, `You`, `Dad`, `Mom`, etc., are stored as words meaning people, and when the user frequently uses `Me`, `You`, and `Mom`, the word list database 132 stores Me', `You`, and `Mom` [0067])

Baek suggests:
displaying, in a case where the at least one type of context item does not correspond to the predefined type of context, the reply element in a second format. (See FIG. 7A, reply button displayed in a bottom center of the screen)
Baek may not explicitly disclose:
displaying, in a case where the at least one type of context corresponds to the predefined type of context, the reply element in a first format; and 

Grandhi teaches:
determining whether… at least one type of context corresponds to a predefined type of context; (In one embodiment a process may render the Send command for an email message on the user interface, by including in the rendering information or an indication as to the command (e.g. Reply, Reply All or Forward) that was activated to create the email message. [0055] This indication to the user may be included in the rendering of the Send command using graphics that may involve one or more of text, color, shape, shade, highlight and other available graphics currently known or developed later. [0055])
displaying, in a case where the at least one type of context corresponds to the predefined type of context, the reply element in a first format; and (For example a predefined color may be used in the rendering of the Send command for an email message to indicate that the Reply All command was activated to create the email message… For instance, to indicate that the Reply All command was activated to create the email message to be sent, the text displayed on the Send command icon may be "Send (RA)" [0055])
displaying, in a case where the at least one type of context item does not correspond to the predefined type of context, the reply element in a second format. (Similarly predefined colors may be used in the rendering of the Send command for indications corresponding to preceding activations of Reply and Forward commands… Similarly the text displayed on the Send command icon may be "Send (R)" or "Send (F)" for indications corresponding to the Reply or Forward command, respectively. [0055])

Given that Baek teaches that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining whether the at least one type of context corresponds to a predefined type of context and displaying of the reply message creation menu of Baek to include determining whether the at least one type of context corresponds to a predefined type of context; displaying, in a case where the at least one type of context corresponds to the predefined type of context, the reply element in a first format; and displaying, in a case where the at least one type of context item does not correspond to the predefined type of context, the reply element in a second format, as taught by Grandhi.

One would have been motivated to make such a modification to reduce the risk of unintended user actions associated with the use of the Reply All command (Grandhi [0004]).

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Baek, as modified, teaches:
wherein the predefined type of context corresponds to (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. Words related to people, words related to time, and words related to an area are stored in the storage unit 130 when the portable terminal is manufactured, and the word list database updating unit 168 may select the words with the high frequency of use from the previously stored words and store the same in the word list database 132. For example, `Me`, `You`, `Dad`, `Mom`, etc., are stored as words meaning people, and when the user frequently uses `Me`, `You`, and `Mom`, the word list database 132 stores Me', `You`, and `Mom` [0067]  In FIG. 7b, `You`, `Now`, `Are` are words extracted from the received short message `Where are you now? [0075])
commerce, a non-sponsored attachment, a game, or
a user profile referenced within the media content item. (When the input expected word extracting unit 162 receives phone number information to which a message is to be transmitted and information regarding a key word included in the reception message together from the message analyzing unit 166, the input expected word extracting unit 162 may extract input expected words stored to correspond to the phone number information. For example, as shown in FIG. 4c, when the phone number to which a message is to be transmitted is `010-8856-7776` and the key word included in the reception message is `Where`, the input expected word extracting unit 162 extracts `Home [0072] when a particular name is included in the reception message, the input expected word extracting unit 162 may extract a phone number corresponding to the name from the user information database 134 [0073])

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Claim 14 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 14 is incorporated.
Claim 15 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, De Abreu Rodriguez and Grandhi as applied to claims 2 and 14 above, and further in view of Karouhi et al. (US 20150172144 A1, cited in previous Office Action), hereinafter Karouhi.

Regarding Claim 4, the rejection of Claim 2 is incorporated.
Baek, as modified, teaches:
wherein the second format corresponds with displaying the reply element in a bottom center of the screen. (See FIG. 7A, reply button displayed in a bottom center of the  screen)

Baek may not explicitly disclose:
wherein the first format corresponds with displaying the reply element in a bottom corner of the screen, 

Karouhi teaches:
wherein… [a] first format corresponds with displaying [a] reply element in a bottom corner of… [a] screen, (The Quick Reply icon 450 appears on the bottom tool bar in this example; however, those with knowledge in the art will appreciate that the icon 450 can be rendered in a different location on the screen 400 [0029] See FIG. 4, Quick Reply Icon 450 in bottom right corner)

Given that Baek teaches that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), and Grandhi teaches that the indication to the user may be included in the rendering of the Send command using graphics that may involve one or more of text, color, shape, shade, highlight and other available graphics currently known or developed later (Grandhi [0055]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first format for displaying the reply element of Baek combined with Grandhi to include, wherein the first format corresponds with displaying the reply element in a bottom corner of the screen, as taught by Karouhi.

One would have been motivated to make such a modification because it eases the spin-off of an existing mail message/thread and enhances productivity (Karouhi [0019])

Regarding Claim 16, the rejection of Claim 14 is incorporated.
Claim 16 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and De Abreu Rodriguez, as applied to claims 1 and 13 above, and further in view of McGregor Jr. et al. (US 20180083901 A1, cited in previous Office Action), hereinafter McGregor.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Baek may not explicitly disclose:
wherein the keyboard interface and the context information interface are displayed as overlays with respect to the media content item.

De Abreu Rodriguez teaches:
wherein the… context information interface… [is] displayed as overlays with respect to the media content item. (The sticker service (240) can be configured to return the generated digital stickers (260) and the sticker positioning data (266) to the client device (210) in response to the sticker request (218) and/or the sending of the base digital image (214). The client device (210) can use the sticker positioning data (266) to overlay the digital sticker(s) (260) on the base digital image (214) using the sticker positioning data (266), to form a composite image (290), which includes the digital sticker(s) (260) overlaid on the base image (214) [0051])

McGregor teaches:
wherein… [a] keyboard interface and… [a] context information interface are displayed as overlays with respect to… [a] media content item. (See FIG.s 7 and 8; displayed keyboard  and suggested responses 802 displayed as overlays with respect to image 708 [0144] and [0146])

Given that Baek teaches that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the keyboard interface, context information and media content item of Baek, and the context information interface displayed as overlays with respect to the media content item of De Abreu Rodriguez, to include, wherein the keyboard interface and the context information interface are displayed as overlays with respect to the media content item, as taught by McGregor.

One would have been motivated to make such a modification because it makes it easier and faster for the user to complete such activities, e.g., without having to learn a complex user interface, which has a technical effect of reducing consumption of computational resources (McGregor [0154]).

Regarding Claim 17, the rejection of Claim 13 is incorporated.
Claim 17 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baek and De Abreu Rodriguez as applied to Claim 7 above, and further in view of Xia et al. (US 20140365949 A1, cited in previous Office Action), hereinafter Xia.

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Baek may not explicitly disclose:
wherein the multiple context cards are displayed as a stack of cards.

Xia teaches:
wherein… [a] multiple context cards are displayed as a stack of cards. (See FIG.s 11D-11G with tabbed pages displayed in a stack; the extended candidate display area 1128 includes one or more tabbed pages (e.g., pages 1130, 1132, 1134, and 1136) each presenting a respective category of candidate characters [0216]; also FIG.s 11C and 11H-11J, similar-looking candidate characters may be grouped, and only a representative character from each group of similar-looking candidate characters are presented in the initial candidate display area 806 [0221], he representative candidate character (e.g., candidate characters 1118 and 1122, "" and "T") of each group is displayed in a different manner (e.g., in a bolded box) from a candidate character (e.g., candidate characters 1120 and 1124, "" and "J") that does not belong to any group. [0222])

Given that Baek teaches that the number of words that may be displayed in the input expected word region is typically limited, so the words extracted by the input expected word extracting unit 162 may not all be displayed on one screen (Baek [0051]) and it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of multiple context cards of Baek to include wherein the multiple context cards are displayed as a stack of cards, as taught by Xia, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to improve the efficiency, accuracy, and user experience of the user interface on portable devices having a small form factor (Xia [0008]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, De Abreu Rodriguez and Xia as applied to Claim 8 above, and further in view of Wang et al. (US 20110295852 A1, newly cited), hereinafter Wang.

Regarding Claim 9, the rejection of Claim 8 is included.
Baek may not explicitly disclose:
receiving user input corresponding to selection of the stack of cards; and changing, in response to receiving the user input, display of the multiple context cards from the stack of cards to a row or column of cards, each card within the row or column being user-selectable to present supplemental information associated with the card.
Xia teaches:
receiving user input corresponding to selection of the stack of cards; and changing, in response to receiving the user input, display of the multiple context cards from the stack of cards to a row or column of cards, (See FIG.s 11H-11J, the expanded view of a representative candidate character is invoked by a predetermined gesture (e.g., an expand gesture) detected over a representative candidate character (e.g., representative character 1118). The predetermined gesture (e.g., an expand gesture) for invoking an expanded view is different from the predetermined gesture (e.g., a tap gesture) for selecting the representative character for text input. [0224], e.g. FIG. 11I with cards displayed in a row; the user device concurrently displays (1224) a magnified view of the representative character and respective magnified view of one or more other characters in the group of visually similar characters, e.g., as shown in FIG. 11I [0234])
each card within the row or column being user-selectable… (If one of the three candidate characters is the intended character input, the user can select the candidate character, e.g., by touching the area in which the character is displayed. As shown in FIGS. 11J-11K, the user has selected (with contact 1148) the second character (e.g.,"': ") shown in box 1144 in the expanded view [0226])

Xia teaches each card within the row or column being user-selectable. However, Xia may not explicitly disclose:
each card within the row or column being user-selectable to present supplemental information associated with the card. (emphasis added)

Wang teaches:
each card within… [a] row or column being user-selectable to present supplemental information associated with… [a] card. (first set of selectable icons 410 corresponds to resources that are selected based on their assessed relevancy to the topics of interest that have been identified in the Email message 304 [0064],  A user can send and receive IM messages via this resource. A second selectable icon 404 identifies a calendar resource. The user can view calendar information and make appointments via this resource. A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource. The presentation module 102 can display any number of such selectable icons in any manner [0063], Assume now that the user selects the third selectable icon406 pertaining to dining. In response, as shown in FIG. 5, the presentation module 102 can gray out the non-selected icons (or de-emphasize these icons in any other manner). Further, the presentation module 102 can optionally present preview information 502 to the user; this preview information 502 identifies an action that will be invoked using a corresponding resource (in this case, an application module that provides a restaurant recommendation service). [0068], Assume that the user authorizes the presentation module 102 to invoke the services of the restaurant recommendation service. In response, the corresponding entity performs a search within its data (based on the keywords identified in the preview information 502) and provides search results. As shown in FIG. 6, the presentation module 102 displays a list 602 of restaurants which represent those search results. [0070])

Given that Baek teaches that the number of words that may be displayed in the input expected word region is typically limited, so the words extracted by the input expected word extracting unit 162 may not all be displayed on one screen (Baek [0051]), that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), and De Abreu Rodriguez teaches the sticker generation component (254) and/or the data analysis component (242) may also invoke the data retrieval component (252) to send out additional data requests (282) to retrieve additional data from data services (280) that are separate from the sticker service (240). The data services (280) can be configured to respond with additional data (284), which can be received by the data retrieval component (252) and analyzed by the data analysis component (242). As an example, this additional data may include data from search engines, news server sites, social media sites, sites providing information in articles, or other data-providing sites, which can be remote from the sticker service (240). As a few examples, the additional data (284) may include data regarding public holidays, public events (such as an election date, etc.), local events (movies, concerts, sports games, etc.), consumer reviews, each of which can be matched to times and/or locations received from the client device (210) in the base image data (216)... The additional data (284) may be in any of various computer-readable formats, such as lists of data items, messages, files, database records, etc. The data analysis component (242) may analyze the returned additional data (284) from the data services (280), and may provide the results of its analysis to the sticker generation component (254). (De Abreu Rodriguez [0045]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of multiple context cards of Baek and De Abreu Rodriguez to include receiving user input corresponding to selection of the stack of cards; and changing, in response to receiving the user input, display of the multiple context cards from the stack of cards to a row or column of cards, each card within the row or column being user-selectable to present supplemental information associated with the card, as taught by Xia and Wang.

One would have been motivated to make such a modification to improve the efficiency, accuracy, and user experience of the user interface on portable devices having a small form factor (Xia [0008]) and because it uses the context information to identify a set of resource that will satisfy the user's current informational needs (Wang [0036])

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and De Abreu Rodriguez as applied to Claims 1 and 11 above, and further in view of Wang.

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Baek teaches:
determining that the at least one type of context is a single type of context to be represented by a single context card; and (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. Words related to people, words related to time, and words related to an area are stored in the storage unit 130 when the portable terminal is manufactured, and the word list database updating unit 168 may select the words with the high frequency of use from the previously stored words and store the same in the word list database 132. For example, `Me`, `You`, `Dad`, `Mom`, etc., are stored as words meaning people, and when the user frequently uses `Me`, `You`, and `Mom`, the word list database 132 stores Me', `You`, and `Mom` [0067] when a particular name is included in the reception message, the input expected word extracting unit 162 may extract a phone number corresponding to the name from the user information database 134 [0073]; i.e. words displayed in input expected region are dependent upon content in the received message, thus, if the received message contains content that is mapped to a single context in the word list database, e.g. a single phone number mapped to a name, the single word will be displayed in the input expected region)
displaying, in response to the determining, the context information interface as the single context card, which is user-selectable… (when a particular name is included in the reception message, the input expected word extracting unit 162 may extract a phone number corresponding to the name from the user information database 134 [0073], e.g. FIG. 7C with phone number; The controller 160 controls input unit 140 to determine whether or not one of the input expected words displayed on the display unit 150 is selected by the user (630). [0076])

As shown above, Baek teaches displaying, in response to the determining, the context information interface as the single context card, which is user-selectable.

However, Baek may not explicitly disclose that the single context card is user-selectable to present supplemental information associated with the single context card. (emphasis added).

Wang teaches:
displaying… [a] context information interface as… [a] single context card, which is user-selectable to present supplemental information associated with the single context card. (first set of selectable icons 410 corresponds to resources that are selected based on their assessed relevancy to the topics of interest that have been identified in the Email message 304 [0064],  A user can send and receive IM messages via this resource. A second selectable icon 404 identifies a calendar resource. The user can view calendar information and make appointments via this resource. A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource. The presentation module 102 can display any number of such selectable icons in any manner [0063], Assume now that the user selects the third selectable icon406 pertaining to dining. In response, as shown in FIG. 5, the presentation module 102 can gray out the non-selected icons (or de-emphasize these icons in any other manner). Further, the presentation module 102 can optionally present preview information 502 to the user; this preview information 502 identifies an action that will be invoked using a corresponding resource (in this case, an application module that provides a restaurant recommendation service). [0068], Assume that the user authorizes the presentation module 102 to invoke the services of the restaurant recommendation service. In response, the corresponding entity performs a search within its data (based on the keywords identified in the preview information 502) and provides search results. As shown in FIG. 6, the presentation module 102 displays a list 602 of restaurants which represent those search results. [0070])

Given that Baek teaches that the number of words that may be displayed in the input expected word region is typically limited, so the words extracted by the input expected word extracting unit 162 may not all be displayed on one screen (Baek [0051]), that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), and De Abreu Rodriguez teaches the sticker generation component (254) and/or the data analysis component (242) may also invoke the data retrieval component (252) to send out additional data requests (282) to retrieve additional data from data services (280) that are separate from the sticker service (240). The data services (280) can be configured to respond with additional data (284), which can be received by the data retrieval component (252) and analyzed by the data analysis component (242). As an example, this additional data may include data from search engines, news server sites, social media sites, sites providing information in articles, or other data-providing sites, which can be remote from the sticker service (240). As a few examples, the additional data (284) may include data regarding public holidays, public events (such as an election date, etc.), local events (movies, concerts, sports games, etc.), consumer reviews, each of which can be matched to times and/or locations received from the client device (210) in the base image data (216)... The additional data (284) may be in any of various computer-readable formats, such as lists of data items, messages, files, database records, etc. The data analysis component (242) may analyze the returned additional data (284) from the data services (280), and may provide the results of its analysis to the sticker generation component (254). (De Abreu Rodriguez [0045]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying, in response to the determining, the context information interface as the single context card, which is user-selectable, of Baek and De Abreu Rodriguez to include displaying, in response to the determining, the context information interface as the single context card, which is user-selectable to present supplemental information associated with the single context card, as taught by Wang.

One would have been motivated to make such a modification because it uses the context information to identify a set of resource that will satisfy the user's current informational needs (Wang [0036]).

Regarding Claim 12, the rejection of Claim 11 is incorporated.
Baek teaches:
wherein the multiple context cards are displayed as a row or column of cards, each card within the row or column being user-selectable… (See FIG. 7B, `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where` [0067]; Home, School and Office are displayed as multiple options in a row; The controller 160 controls input unit 140 to determine whether or not one of the input expected words displayed on the display unit 150 is selected by the user (630). [0076])

De Abreu Rodriguez also teaches:
wherein the multiple context cards are displayed as a row or column of cards, (The display (310) showing the composite image (290) as in FIG. 4 can also include sticker navigation controls (430), which can be selected to navigate between views of different stickers (260) overlaid on the base image (214). [0059] The results of the analysis of the base image data (216) and the additional data (284) can be used by the sticker generation component (254) in generating digital stickers (260) according to the sticker generation rules (256) in response to the sticker request (218). The analysis results may also be used by the sticker positioning component (262) in positioning stickers (260) relative to base digital images (214) according to the sticker positioning rules (264) [0046])

As shown above, Baek teaches each card within the row or column being user-selectable. However, Baek may not explicitly disclose:
each card within the row or column being user-selectable to present supplemental information associated with the card. (emphasis added)

Wang teaches:
wherein… multiple context cards are displayed as a row or column of cards, each card within the row or column being user-selectable to present supplemental information associated with the card. (first set of selectable icons 410 corresponds to resources that are selected based on their assessed relevancy to the topics of interest that have been identified in the Email message 304 [0064],  A user can send and receive IM messages via this resource. A second selectable icon 404 identifies a calendar resource. The user can view calendar information and make appointments via this resource. A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource. The presentation module 102 can display any number of such selectable icons in any manner [0063], Assume now that the user selects the third selectable icon406 pertaining to dining. In response, as shown in FIG. 5, the presentation module 102 can gray out the non-selected icons (or de-emphasize these icons in any other manner). Further, the presentation module 102 can optionally present preview information 502 to the user; this preview information 502 identifies an action that will be invoked using a corresponding resource (in this case, an application module that provides a restaurant recommendation service). [0068], Assume that the user authorizes the presentation module 102 to invoke the services of the restaurant recommendation service. In response, the corresponding entity performs a search within its data (based on the keywords identified in the preview information 502) and provides search results. As shown in FIG. 6, the presentation module 102 displays a list 602 of restaurants which represent those search results. [0070])

Given that Baek teaches that the number of words that may be displayed in the input expected word region is typically limited, so the words extracted by the input expected word extracting unit 162 may not all be displayed on one screen (Baek [0051]), that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), and De Abreu Rodriguez teaches the sticker generation component (254) and/or the data analysis component (242) may also invoke the data retrieval component (252) to send out additional data requests (282) to retrieve additional data from data services (280) that are separate from the sticker service (240). The data services (280) can be configured to respond with additional data (284), which can be received by the data retrieval component (252) and analyzed by the data analysis component (242). As an example, this additional data may include data from search engines, news server sites, social media sites, sites providing information in articles, or other data-providing sites, which can be remote from the sticker service (240). As a few examples, the additional data (284) may include data regarding public holidays, public events (such as an election date, etc.), local events (movies, concerts, sports games, etc.), consumer reviews, each of which can be matched to times and/or locations received from the client device (210) in the base image data (216)... The additional data (284) may be in any of various computer-readable formats, such as lists of data items, messages, files, database records, etc. The data analysis component (242) may analyze the returned additional data (284) from the data services (280), and may provide the results of its analysis to the sticker generation component (254). (De Abreu Rodriguez [0045]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple context cards are displayed as a row or column of cards, each card within the row or column being user-selectable, of Baek and De Abreu Rodriguez to include each card within the row or column being user-selectable to present supplemental information associated with the card, as taught by Wang.

One would have been motivated to make such a modification because it uses the context information to identify a set of resource that will satisfy the user's current informational needs (Wang [0036]).

Response to Arguments
Applicant’s arguments, see pgs. 7-8 of the response filed 07/28/2022, with respect to the rejection(s) of claim(s) 1, 13 and 20 under 35 U.S.C. 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of De Abreu Rodriguez, as shown above.
On pages, 7-8 of the response, Applicant submits, “The Office Action compares the "keyboard display region" of Baek with the claimed "keyboard interface," and further compares the "input expected word display region" with the claimed "context information interface," as previously presented. However, Baek does not disclose "a context information interface for user interaction other than generating the reply message," as recited in amended claim 1.
As shown in the rejection above, Baek suggests navigation to other extracted words that are not displayed in FIG. 7B with arrows on the left and right hand side of the input expected word region and that the number of words that may be displayed in the input expected word region is typically limited, so the words extracted by the input expected word extracting unit 162 may not all be displayed on one screen. (Baek [0051]). De Abreu Rodriguez teaches a sticker service can return the digital stickers (260) in response to the sticker request, and the client device can overlay the stickers (260) on the base image (214) to produce the composite image (290) that includes the sticker (260) overlaid on the base image (214), all in response to the user input selection of the main selection control (340), and the display (310) showing the composite image (290) as in FIG. 4 can also include sticker navigation controls (430), which can be selected to navigate between views of different stickers (260) overlaid on the base image (214). [0059] (De Abreu Rodriguez [0059]). Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims, and the rejection has been updated to cite the relevant portions from Baek and De Abreu Rodriguez which teach the amended portions of the claims.
In regard to the dependent claims, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179